Case 3:20-cv-00578-TAD-KLH Document 33 Filed 10/26/20 Page 1 of 2 PageID #: 243




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

 TAYLA GREENE                                 CIVIL ACTION 3:20-CV-00578

 VERSUS                                       JUDGE TERRY ALVIN DOUGHTY

 DAKOTA DEMOSS, ET AL.                        MAG. JUDGE KAREN L. HAYES


        SUGGESTION OF DEATH UPON THE RECORD UNDER RULE 25(a)(l)
 ______________________________________________________________________________


        Counsel for Defendant, Master Trooper Hollingsworth, in the above-referenced action

 gives notice and suggests upon the record, pursuant to Rule 25(a)(l) of the Federal Rules of Civil

 Procedure, of the recent death of Master Trooper Hollingsworth, a defendant in this action. Master

 Trooper Hollingsworth passed away on Tuesday, September 22, 2020. A Death Certificate is not

 yet available. A Proof of Death Letter from the Ouachita Parish Coroner is attached as Exhibit A.

                                              Respectfully submitted,

                                              JEFF LANDRY
                                              ATTORNEY GENERAL

                                              BY: /s/     P. Scott Wolleson (#22691)
                                                        Special Assistant Attorney General

                                              BREITHAUPT DUBOS & WOLLESON LLC
                                              1811 Tower Drive
                                              Monroe, Louisiana 71201
                                              Telephone: (318) 322-1202
                                              Facsimile: (318) 322-1984
                                              Email: scott@bdw.law


                                              ATTORNEYS FOR HOLLINGSWORTH




                                                 1
Case 3:20-cv-00578-TAD-KLH Document 33 Filed 10/26/20 Page 2 of 2 PageID #: 244




                             CERTIFICATE OF SERVICE
        I hereby certify that on October 26, 2020, a copy of the foregoing Suggestion of Death

 Upon the Record Under Rule 25(a)(1) was filed electronically with the Clerk of Court using the

 CM/ECF system. Notice of this filing will be sent to all counsel by operation of the court’s

 electronic filing system.


                                      /s/ P. Scott Wolleson




                                               2
